Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-10, 12-16, 18-23 are allowed. These claims are renumbered 1-20. 
The following is an examiner’s statement of reasons for allowance: Allowed claims teach a facial recognition for multi-stream video using high probability group based on at least one of network size of facial network and a number of edges of the facial network.
The Closest prior art of record is taught by Begja (US 20110129126 A1) wherein Begja teaches a facial recognition based on probability of individuals appearing in the same frame. However, Begja dese not teach the limitation of claims as discussed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN K KHOLDEBARIN whose telephone number is (571)272-2859.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IMAN K KHOLDEBARIN/Primary Examiner, Art Unit 2669